Exhibit Adeona Launches CopperProof.com to Raise Awareness of the Risks of Chronic Copper Toxicity Free Tap Water Test Card and National Survey Offered Ann Arbor, Michigan, April 9, 2009 Adeona Pharmaceuticals, Inc. (AMEX: AEN), a specialty pharmaceutical company dedicated to the awareness, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced that through its subsidiary, Healthmine, Inc., it has launched a new informational website dedicated to increasing awareness of the potential health effects of chronic copper toxicity, especially in the mature population. By visiting the website, www.copperproof.com, users can view a brief informational video, review relevant literature, obtain a free* sensitive test card to test their tap water for copper and, should they wish to participate in our CopperProof National Tap Water Survey, share their levels of copper in tap water and geographically compare such levels to those of others. Since 2003, an increasing body of research continues to implicate chronic copper exposure as a potential factor that may contribute to the progression of diseases of the mature population, especially Alzheimer’s disease. During 2007 and 2008, Adeona sponsored and conducted an IRB-approved, prospective, observational, blinded clinical trial enrolling 90 subjects, 30 with Alzheimer’s disease (AD), 30 with Parkinson’s disease (PD) and 30 age-matched normal subjects (Normals).The purpose of the study was to evaluate serum markers of copper status and compare these results across the three groups of patients. The results of our study indicate highly statistically significant differences in serum markers of copper status between AD and normal subjects.We believe that the differences observed suggest that Alzheimer’s patients have impaired protection from chronic copper toxicity, which may be contributing to the progression of their disease.Our results also appeared to indicate a subclinical zinc deficiency in AD subjects.Adeona intends to publish these results in the future. Steve H.
